PER CURIAM
We allowed review of these consolidated cases to determine the validity of ORS 136.619 in light of Article I, section 12, of the Oregon Constitution. The Court of Appeals (Gillette, J.), after a careful and exhaustive analysis, concluded that, under the Oregon Constitution, only transactional immunity is permissible and that the lesser, statutory immunity of use and derivative use fails to meet the requirements of the Oregon Constitution. 68 Or App 642, 684 P2d 1220 (1984).
We have examined the initial arguments of the state to uphold the statute made before the Court of Appeals and the subsequent arguments presented to us in the petition for review and upon oral argument. We agree with the analysis and conclusion of the Court of Appeals and adopt its opinion as our own.
The decisions of the Court of Appeals are affirmed.